Opinion issued March 16, 2006








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00021-CR
____________

FERNANDES EARL SIMPSON, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 230th District Court
Harris County, Texas
Trial Court Cause No. 945104



 
MEMORANDUM  OPINION
               We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Fernandes Earl Simpson,
  and signed a final judgment in this case on June 20, 2003.
 
Appellant did not file a motion for new trial, and therefore the deadline for filing a
notice of appeal was July 20, 2003, 30 days and therefore the deadline for filing
notice of appeal was Monday, July 21, 2003, because the thirtieth day after
sentencing fell on a weekend/holiday.  Tex. R. App. P. 4.1(a), 26.2(a)(1).
               Appellant filed a pro se notice of appeal on December 5, 2005, 868 days
after the deadline.  An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas
v. State, 987 S.W.2d 605, 605-06 (Tex. App.—Houston [1st Dist.] 1999, no pet.).
               We therefore dismiss the appeal for lack of jurisdiction.
               All pending motions are denied as moot.
               It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Higley and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).